Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Species of Figure 2 in the reply filed on October 21, 2022 is acknowledged.  The traversal is on the ground(s) that a thorough search of the subject matter of all species could be made without serious burden.  This is not found persuasive because the species are not obvious variants of each other and would require significantly different text searching techniques.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 discloses that a “flow rate of the air discharged from the discharge opening is within a surge region that is defined according to specifications of the blower body”.  The claim does not disclose what specifications of the blower body are or how they are used to determine a surge region, thus rendering the claim indefinite.
Claim 13 discloses that a “flow rate of the air discharged from the discharge opening is within a surge region that is defined according to specifications of the blower body”.  The claim does not disclose what specifications of the blower body are or how they are used to determine a surge region, thus rendering the claim indefinite.
With regard to claim 15, in that claim 15 depends from claim 2 is similarly rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 8 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2020/0121053 (Dawkins hereinafter) in view of USPAP 2019/0014879 (deGrood et al. hereinafter).
With regard to claim 1, Dawkins discloses a blower (hair dryer, paragraph [0022]), and comprising: 
a nozzle (100) connected to the blower body (134) and extending in an axial direction (A1), the nozzle (100) having a discharge opening (126) formed in a first end in the axial direction (A1) and at least one vent hole (112) formed in a different position from the discharge opening (126), the nozzle (100) being configured to discharge air blown out of the blower body (134) to an outside.
While Dawkins discloses a blower (hair dryer, paragraph [0022]), Dawkins does not specifically disclose a blower body including a housing having an inlet opening, a motor housed in the housing and at least one fan housed in the housing.
deGrood et al. discloses a hair dryer/blower body (100) including a housing (102) having an inlet opening (120), a motor (136) housed in the housing (102) and at least one fan (132) housed in the housing (102).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Dawkins by providing blower body including a housing having an inlet opening, a motor housed in the housing and at least one fan housed in the housing as taught in deGrood et al. for the purposes of using a known type of hair dryer with the nozzle of Dawkins in light of Dawkins disclosing the use of a hair dryer.
With regard to claim 2, insofar as claim 2 is definite, the Dawkins modification with regard to claim 1 discloses the blower as defined in claim 1, wherein: 
a flow rate of the air discharged from the discharge opening (126) is within a surge region that is defined according to specifications of the blower body (134), and 
a total flow rate of the air discharged from the at least one vent hole (112) and from the discharge opening (126) is outside the surge region.
With regard to claim 3, the Dawkins modification with regard to claim 1 discloses the blower as defined in claim 1, wherein the at least one vent hole (112) is radially outward of the discharge opening (126) (Fig.’s 6 and 7).
With regard to claim 4, the Dawkins modification with regard to claim 1 discloses the blower as defined in claim 1, wherein the at least one vent hole (112) is open in the same direction as the discharge opening (126) in the axial direction (A1) (Fig. 6 and paragraph [0030]).
With regard to claim 8, the Dawkins modification with regard to claim 1 discloses the blower as defined in claim 1, wherein the at least one vent hole (112) is between the discharge opening (126) and the blower body (134) in the axial direction (A1) (Fig. 6).
With regard to claim 9, the Dawkins modification with regard to claim 1 discloses the blower as defined in claim 1, wherein the at least one fan (132) is a single fan (132).
With regard to claim 11, the Dawkins modification with regard to claim 1 discloses the blower as defined in claim 1, wherein the nozzle (100) is removably attachable to the blower body (134) (paragraph [0031]).
With regard to claim 12, the Dawkins modification with regard to claim 1 discloses the blower as defined in claim 11, further comprising: 
a lock mechanism (135), wherein: 
the lock mechanism (135) is configured to be actuated when the nozzle (100) is moved in a first direction relative to the blower body (134) in response to a user's manipulation of attaching the nozzle (100) to the blower body (134) and to lock the nozzle (100) in an attachment position to be immovable in a second direction opposite to the first direction when the nozzle (100) is placed in the attachment position relative to the blower body (134).
With regard to claim 13, insofar as claim 13 is definite, the Dawkins modification with regard to claim 1 discloses the blower as defined in claim 1, wherein:
an area of the discharge opening (126) is set such that a flow rate of the air discharged only from the discharge opening (126) is within a surge region defined according to specifications of the blower body (134), and 
a total area of the at least one vent hole (112) and the discharge opening (126) is set such that a total flow rate of the air discharged from the discharge opening (126) and from the at least one vent hole (112) is outside the surge region.
With regard to claim 14, the Dawkins modification with regard to claim 1 discloses the blower as defined in claim 1, wherein the at least one vent hole (112) includes a plurality of vent holes (112).
With regard to claim 15, insofar as claim 15 is definite, the Dawkins modification with regard to claim 1 discloses the blower as defined in claim 2, wherein the at least one vent hole (112) is radially outward of the discharge opening (126) and between the discharge opening (126) and the blower body (134) in the axial direction (A1).
With regard to claim 16, the Dawkins modification with regard to claim 1 discloses the blower as defined in claim 3, wherein the at least one vent hole (112) is open in the same direction as the discharge opening (126) in the axial direction (A1) and between the discharge opening (126) and the blower body (134) in the axial direction (A1).
With regard to claim 17, the Dawkins modification with regard to claim 1 discloses a nozzle (100) configured to be connected to a blower body (134) and extending in an axial direction (A1), the blower body (134) including a housing having an inlet opening, a motor housed in the housing and at least one fan housed in the housing, the nozzle (100) comprising: 
a discharge opening (126) formed in one end of the nozzle (100) in the axial direction (A1); and 
at least one vent hole (112) formed in a different position from the discharge opening (126).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2021/0330052, 2021/0307472, 2019/0104820, 2019/0098979, 2018/0184779, 2017/0245614, 2017/0127804, 2018/0140070, 2022/0305508, 2022/0196035, 2022/0032439 and 2017/0273425 as well as USP’s D927780, D800385 and 9,675,158 each disclose a blower and/or blower attachment(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745